Case: 5:19-cv-00396-CHB-MAS Doc #: 41 Filed: 03/25/21 Page: 1 of 1 - Page ID#: 188




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                                  CENTRAL DIVISION
                                     (at Lexington)

   JOHN DOE,                                          )
                                                      )
           Plaintiff,                                 )         Civil Action No. 5:19-CV-396-CHB
                                                      )
   v.                                                 )
                                                      )     ORDER GRANTING MOTION TO
   BOB BROWN, et al.,                                 )        RESET ALL DEADLINES
                                                      )
           Defendants.                                )

                                         ***    ***       ***    ***
        This matter is before the Court on the parties’ Motion to Reset all Deadlines [R. 40]. All

 counsel have conferred and consent to this motion. Having reviewed the Motion, and the Court

 being otherwise sufficiently advised:

        IT IS HEREBY ORDERED as follows:

        1. The Motion to Reset all Deadlines [R. 40] is GRANTED.

        2. All scheduled matters in this case are canceled.

        3. The parties shall confer with the Magistrate Judge to have a settlement conference

            conducted no later than June 30, 2021.

        4. Within 10 days after the conclusion of the settlement conference, the parties shall

            report to the Court the need for any further scheduled items.

            This the 25th day of March, 2021.




                                                -1-
